Case 20-14111-elf       Doc 26    Filed 02/09/21 Entered 02/09/21 15:12:58           Desc Main
                                  Document      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                           Bankruptcy No. 20-14111-elf

 HELEN L. CREWS,                                  Chapter 13
          Debtor,
                                                  Document No.
 TOYOTA MOTOR CREDIT CORPOATION,

              Movant,

       v.

 HELEN L. CREWS,
 HENRY BUSH, and
 WILLIAM C. MILLER, Trustee,

               Respondents.

    MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

       AND NOW COMES, Movant, Toyota Motor Credit Corporation (the “Movant”), by and

through its undersigned counsel, Bernstein-Burkley, P.C., and files this Motion for Relief from

the Automatic Stay and Co-Debtor Stay, stating as follows:

                                               PARTIES

       1.      Respondent, Helen L Crews (“Debtor”), is an adult individual with a place of

residence located at 5128 Knox Street, Philadelphia, PA 19144.

       2.      Respondent, Henry Bush (“Co-Debtor”), is an adult individual with a place of

residence at 5128 Knox Street, Philadelphia, PA 19144.

       3.      William C. Miller is the appointed Chapter 13 Trustee for this bankruptcy (the

“Trustee”).
Case 20-14111-elf        Doc 26      Filed 02/09/21 Entered 02/09/21 15:12:58          Desc Main
                                     Document      Page 2 of 3



                                      JURISDICTION AND VENUE

       4.      This matter is a core proceeding and this Court has jurisdiction pursuant to 28

U.S.C. § 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Movant seeks relief

pursuant to 11 U.S.C. § 362(d) and 11 U.S.C. § 1301(c) and FRBP 4001 and 9014.

                                       FACTUAL BACKGROUND

       5.      On or about October 16, 2020, Debtor filed a voluntary petition for relief pursuant

to Chapter 13 of the Bankruptcy Code (the “Petition Date”).

       6.      On or about February 9, 2020, Debtor and Co-Debtor, purchased a 2019 Toyota

RAV4, VIN# JTMG1RFVXKJ004007 (hereinafter the “ Vehicle”), pursuant to a Retail

Installment Contract and Security Agreement (the “Contract”) with the Movant, a true and correct

copy of which is attached hereto as Exhibit A.

       7.      Movant has a secured interest in the Vehicle, as evidenced by the Certificate of

Title (or Title Report) attached hereto as Exhibit B.

       8.      The Contract requires monthly payments of $552.88, which amounts are due on or

before the 26th day of each month.

       9.      As of the date of this Motion, Debtor and Co-Debtor were in post-petition default of

their payment obligations to Movant in the total amount of $1,658.64.

       10.     The gross balance due on the Contract is $20,308.43.

       11.     The N.A.D.A. value of the Vehicle is $23,275.00, as evidenced by a copy of the

N.A.D.A report attached hereto as Exhibit “C“. Therefore, there is minimal equity in the Vehicle.

       12.     Debtor’s Chapter 13 Plan states that monthly payments to Movant will be made

outside of the plan. Debtor has failed to comply with this requirement.
Case 20-14111-elf      Doc 26     Filed 02/09/21 Entered 02/09/21 15:12:58             Desc Main
                                  Document      Page 3 of 3



       13.     Movant is entitled to relief from the automatic stay for cause, including the lack

of adequate protection, because Debtor has failed to make post-petition payments. 11 U.S.C.

§362(d)(1).

       14.     In the event relief from stay is granted, Movant further requests relief from the co-

debtor stay to pursue the Co-Debtor for any amounts remaining due and owing pursuant to the

terms of the underlying Contract subsequent to the sale of the collateral. 11 U.S.C. § 1301(c).

       WHEREFORE, Movant, Toyota Motor Credit Corporation respectfully requests that this

Honorable Court enter an Order, pursuant to 11 U.S.C. § 362(d) and §1301(c) granting Movant

relief from stay and from the co-debtor stay with respect to the 2019 Toyota RAV4, VIN#

JTMG1RFVXKJ004007.

                                                     Respectfully submitted,

                                                     BERNSTEIN-BURKLEY, P.C.

                                                     By: /s/Keri P. Ebeck
                                                     Keri P. Ebeck, Esq.
                                                     PA I.D. # 91298
                                                     kebeck@bernsteinlaw.com
                                                     707 Grant Street
                                                     Suite 2200, Gulf Tower
                                                     Pittsburgh, PA 15219
                                                     Phone - (412) 456-8112
                                                     Fax - (412) 456-8135


                                                     Counsel for Toyota Motor Credit
                                                     Corporation
Dated: February 9, 2021
